Exhibit 10.1

 

Court Order on Trustees’ Compensation (and annual hearing of accounts),

dated May 22, 2012, but effective January 1, 2012.

 

 

STATE OF MINNESOTA   DISTRICT COURT       COUNTY OF RAMSEY   SECOND JUDICIAL
DISTRICT           Court File No. C5-72-386008       In the Matter of the Trust
known as     Great Northern Iron Ore Properties   ORDER            

 

This matter came on for hearing before the Court on May 22, 2012, upon the
Petition for Allowance of Accounts and for Instructions by Joseph S. Micallef,
Roger W. Staehle, Robert A. Stein and James E. Swearingen, the duly appointed
and acting Trustees of the Trust known as Great Northern Iron Ore Properties.

Sue Ann Nelson of Fredrikson & Byron, P.A., appeared on behalf of the Trustees
of the Trust known as Great Northern Iron Ore Properties.

The Court, having heard the arguments of counsel, and based upon the Petition,
the affidavits filed in support of the Petition and the entire files and record
herein,

IT IS HEREBY ORDERED:

1.Due, published and mailed notice of this hearing was given pursuant to the
Court’s Order dated April 25, 2012, as more fully appears from the proof of
publication and the Affidavits of Mailing contained in the file.

2.The accounts of the Trustees for the calendar year 2011 are approved, settled
and allowed in all respects.

3.The requested increase in the compensation of the President of the Trustees
from $180,000 per year to $200,000 per year and an increase in the bonus
component from a maximum of $80,000 per year to a maximum of $100,000 per year
(computed as 1% of the excess of the gross income of the Trust over $5 million
for the year up to the maximum of $100,000), both effective as of January 1,
2012, with the $100,000 bonus component payable in full for 2012 subject to the
formula calculation, is granted.

 

 

 

Exhibit 10.1 – Court Order (continued)

 

4.The requested increase in the compensation of the Trustees other than the
President from $70,000 per year to $80,000 per year, effective as of January 1,
2012, is granted.

5.The requested additional compensation of $5,000 per year for the Trustee
serving in the role of Audit Committee Chair, effective as of January 1, 2012,
is granted.

      BY THE COURT
    Dated:  May 22, 2012   /s/  Margaret M. Marrinan         Margaret M.
Marrinan         Judge of District Court  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2



 